UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 13-1197


TAIMUR MAHMUD,

                  Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 13, 2013                  Decided:   January 7, 2014


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed    in   part;   denied   in   part   by   unpublished   per   curiam
opinion.


Taimur Mahmud, Petitioner Pro Se. Aimee J. Carmichael, Jennifer
L. Lightbody, Nicole J. Thomas-Dorris, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Taimur   Mahmud,    a     native    and    citizen     of    Pakistan,

petitions for review of an order of the Board of Immigration

Appeals   (Board)     denying    his    motion   to    reconsider.         We    have

reviewed the administrative record and Mahmud’s contentions and

find that we lack jurisdiction over the claims challenging the

Board’s order of November 5, 2012 from which Mahmud failed to

file a timely petition for review, as well as any claims that

were not properly exhausted before the Board.               See Stone v. INS,

514 U.S. 386,    405   (1995);      8   U.S.C.     § 1252(d)(1)        (2012).

Accordingly, we dismiss the petition for review in part with

respect to those claims.         Next, after reviewing Mahmud’s claims

relative to the instant order under review, we conclude that the

Board did not abuse its discretion in denying the motion to

reconsider.     See 8 C.F.R. § 1003.2(a) (2013).                We therefore deny

the petition for review in part for the reasons stated by the

Board.    See In re: Mahmud, (B.I.A. Jan. 14, 2013).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials      before    this    court   and

argument would not aid the decisional process.


                                                            DISMISSED IN PART;
                                                                DENIED IN PART




                                         2